DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-4, 6-9, 11-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dou [US 20110244186] in view of Dou2 [US 20100323196] and Nao [WO2016136935] and Nangou [US 20170067151].
Claim 1: Dou teaches a method for forming a film with improved moisture barrier [title], wherein the film includes co-extruding a first skin layer, a core layer (and a second skin layer) [0020] wherein the first (and second) skin layer(s) are bonded to a core layer [Fig. 2-3] and the skin layer may be heat sealable [0034; 0066]. Dou further teaches the film can be metallized one surface of the film through vacuum deposition of a metal for moisture vapor barrier properties [0025]. Dou also teaches aluminum oxide can be used to provide light transparency as well as gas and moisture barrier properties [0025]. However, Dou does not appear to teach the first layer comprising a first material having a first melting point, and the second layer having a second material having a second melting point, where the second melting point is lower than the first melting point. Dou2 is provided.
Dou2 teaches a two layer coextruded film where the base or core layer and a skin layer are coextruded on one side of the core layer, where the skin layer is often used to provide heat sealability and generally has a lower melting point than the core [0005]. It would have been obvious to one of ordinary skill in the art to have the second melting point (of the skin layer) being lower than the first melting point (core layer) so as to facilitate heat sealability to the film as taught by Dou2. 
Teaching of the prior art is aforementioned, where Dou teaches the barrier layer can be deposited by vacuum deposition [0025], but does not appear to teach depositing by atomic layer deposition (ALD) and under vacuum. Nao is provided.
	Nao teaches forming a gas barrier film, wherein the gas barrier laminate is formed by laminating an atomic layer deposited film on a plastic base by ALD [abstract]. Nao further teaches the atomic layer deposited film is an inorganic oxide film such as aluminum oxide [0479]. It would have been obvious to one of ordinary skill in the art to use ALD to deposit the barrier film, since Nao teaches ALD provides superior gas barrier properties [0125]. 
	 However, the prior art does not appear to teach the barrier coating has a thickness of 2-10 nm. Nangou is provided.
	Nangou teaches a gas barrier laminate [abstract] where a thin metal oxide film is formed by ALD that may comprise of Al [0014] which can have a thickness of 0.5-9 nm [0014]. It would have been obvious to one of ordinary skill in the art to deposit a gas barrier layer (comprising oxide) by ALD in the claimed range since Nangou teaches such a thickness can exhibit high gas barrier properties while also being formed in a short period of time or with efficiency [0017].
Claim 3: Dou teaches a first and second skin layer bonded to a core layer [Fig. 3]. 
	Claim 4: Dou teaches the film can be provided with aluminum oxide for moisture barrier properties [0020; 0025; Fig. 3].
Claim 6: Nao teaches performing the ALD under vacuum [0535]. 
	Claim 7: Dou teaches at least the first skin and core layer are formed through coextrusion [0020].
	Claim 8: Dou teaches the first material is a first polylactic acid material and the second material is a second polylactic acid material [0017; 0034; 0065-0066].
	Claim 9: Dou teaches bio based polymers such as polylactic acid (PLA) is currently derived from corn starch [0004]. It would have been obvious to one of ordinary skill in the art to fabricate the first or second polylactic acid material from corn starch since Dou teaches such material is well known and operable in the gas barrier film packaging art. 
	Claim 11: Dou teaches the moisture barrier coating is transparent [0025].
	Claim 12: Dou teaches the barrier coating can be of aluminum oxide [0025].
	Claims 13-14: Dou teaches the moisture vapor transmission rate (MVTR) is preferably 2.0g/m2/day or less [0104].
	Claim 15: Dou teaches the total thickness of the film is less than equal to 30 microns, or preferably between 15-20 microns [0020], where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. (See MPEP 2144.05.I).

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dou in view of Dou2, Nao and Nangou as applied to claim 1 above, and further in view of Iwashita [US 20130004733].
	Teaching of the prior art is aforementioned, where Dou teaches wounding the film into roll form for further processing [0085]; however, the prior art is silent of wrapping the film around a core to form the roll. Iwashita is provided.
	Claim 2: Iwashita teaches one can use a core or drum to roll the film into a roll [0016; 0019; 0044]. It would have been obvious to one of ordinary skill in the art to use a core to wound the film into a roll since Iwashita teaches such technique is well know in the film packing art for further processing and handling. 

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dou in view of Dou2, Nao and Nangou as applied to claim 1 above, and further in view of Chang [US 20110274892].
Teaching of the prior art is aforementioned, where Dou teaches it is well known in the packaging art to use combinations of BOPP (polypropylene) laminated with a BOPLA (polylactic acid), where the BOPP/BOPLA combination has an acceptable noise generating level to consumers [0006]. It would have been obvious to one of ordinary skill in the art to look into substituting the core or layers with BOPP since Dou teaches such film lamination combination is well known and noise level acceptable to the consumer audience, despite being only 50% bio based. However, Dou does not appear to teach the BOPP is bio based. Chang is provided.
Claim 10: Chang teaches that bio-based propylene are useful for films and lamination and for making moisture barrier laminates [0012]. It would have been obvious to one of ordinary skill in the art to use bio-based polypropylene so as to reduce net carbon dioxide emissions [0012]. 

Conclusion
Claims 1-4, 6-15 are rejected.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANDY C LOUIE whose telephone number is (571)270-5353. The examiner can normally be reached Monday to Friday 1:00PM to 4:00PM PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Meeks can be reached on (571)272-1423. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MANDY C LOUIE/Primary Examiner, Art Unit 1715